DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Proposed Amendment (not entered)

Amendments to the Specification: 

	Please replace paragraph [0449] with the following paragraph, marked to show changes:
	FIGS. 29J and 29K illustrate another example haptic device 2900j that may be used to displace or move a contact surface or otherwise produce a tactile output via the contact surface.  FIG. 29J shows a partial top view of a contact surface 2940, which may correspond to a top case of a computing device, as described herein.  FIG. 29K shows a partial cross-sectional view of the haptic device 2900j, viewed along section H-H in FIG. 29J.  An opening or slit 2944 may be formed in the contact surface 2940 to define a beam 2942 (or other cantilevered or flexible member).  As shown in FIG. 29K, an actuator strip 2950 (which may be similar to the actuator strips  2910c, 2910d, above, and may be formed from or include a piezoelectric material) may be coupled to the contact surface 2940 via a force spreading layer 2948 (which may be the same as or similar to the force spreading layers 2909c, 2909d, above).  When the actuator strip 2950 is actuated, it may cause the beam 2942 to deflect upwards (as shown) or downwards to produce a localized deformation that can be detected by a user (e.g., by a user’s finger).  FIG. 29K also shows an optional cover 2946 which may 



Amendments to the Claims: 

	1-20.	(Cancelled)

	21.	(Currently Amended)  A portable computer system comprising: 
	a display portion comprising:
		a display housing; and
		a display within the display housing; 
	a base portion pivotally coupled to the display portion and defining a planar top exterior surface extending to a front edge of the base portion; and
	a keyboard configured to be removably coupled to the planar top exterior surface and comprising:
		a magnetic alignment component configured to magnetically retain the keyboard to the planar top exterior surface of the base portion; 
		a key;
		a sensing system configured to detect an actuation of the key; and
		a first wireless communication system configured to transmit, to a second wireless communication system of the portable computer system, an input signal corresponding to an actuation of the key.  

	22.	(Cancelled)  

	23. 	(Currently Amendment (corrected by examiner))  The portable computer system of claim 21, further comprising a flexible cover positioned over the keycap and configured to deform in response to the actuation of the key.
	 
	24.	(Previously Presented)  The portable computer system of claim 21, wherein the sensing system comprises a capacitive key make sensor.  

	25.	(Currently Amended)  The portable computer system of claim 21, wherein:
	the base portion comprises a first wireless power transfer system; and
first wireless power transfer system to receive power from the first wireless power transfer system. 
	
	26.	(Cancelled)  

	27.	(Previously Presented)  The portable computer system of claim 21, further comprising a trackpad region configured to detect gesture inputs from a user. 

	28.	(Previously Presented)  The portable computer system of claim 21, wherein:
	the sensing system is a first sensing system; and
	the base portion further comprises a second sensing system configured to determine whether the keyboard is coupled to the base portion. 

	29.	(Currently Amended)  A portable computer system comprising: 
	a display portion comprising:
		a display housing; and
		a display within the display housing; 
	a base portion pivotally coupled to the display portion and defining a planar top exterior surface extending to a front edge of the base portion; 
	an input device configured to be removably coupled to the planar top exterior surface of the base portion and configured to receive inputs from a user, the input device comprising a wireless communication system configured to wirelessly transmit, to the portable computer system, input signals corresponding to received inputs; and
	a sensing system configured to determine whether the input device is removably coupled to the planar top exterior surface of the base portion.

	30.	(Previously Presented)  The portable computer system of claim 29, wherein:

	the input device comprises a second portion of the alignment system. 

	31.	(Previously Presented)  The portable computer system of claim 30, wherein the alignment system comprises a magnet and a ferromagnetic material. 

	32.	(Previously Presented)  The portable computer system of claim 29, wherein the base portion defines:
	a first exterior portion; and
	a second exterior portion recessed relative to the first exterior portion. 


	33.	(Currently Amended)  The portable computer system of claim 29, wherein the input device is configured to begin responding to the input signals upon detecting that the input device has been removably coupled to the planar top exterior surface of the base portion. 

	34.	(Previously Presented)  The portable computer system of claim 29, wherein the input signals are configured to navigate a user interface displayed on the display portion.

	35.	(Currently Amended)  A portable computer system comprising:
	a display portion comprising:
		a display housing; and
		a display within the display housing; 
	a base portion pivotally coupled to the display portion along a rear edge of the base portion and 
		a first exterior portion; and
		a second exterior portion recessed relative to the first exterior portion and defining a planar exterior surface extending to a front edge of the base portion; and 
planar exterior surface base portion 

	36.	(Previously Presented)  The portable computer system of claim 35, further comprising a coupling system configured to removably retain the keyboard to the base portion.	 

	37.	(Previously Presented)  The portable computer system of claim 36, wherein:
	the coupling system comprises: 
		a plurality of magnets in the base portion; and
		a plurality of magnetic elements in the keyboard; and
	the plurality of magnets and the plurality of magnetic elements are configured to align the keyboard relative to the base portion. 

	38.	(Previously Presented)  The portable computer system of claim 35, wherein:
	the keyboard comprises a movable keycap; and
	the base portion comprises a sensing system configured to detect movement of the movable keycap. 
 
	39.	(Previously Presented)  The portable computer system of claim 35, wherein the keyboard comprises:
	a plurality of keys; and
	a polymer sheet covering the plurality of keys. 
 
	40.	(Previously Presented)  The portable computer system of claim 35, wherein the keyboard comprises:
	a key; 
	a key make sensor configured to detect an actuation of the key; and

	
	41.	(New) The portable computer system of claim 21, wherein the keyboard is positionable at multiple locations on the planar top exterior surface. 

	42.	(New) The portable computer system of claim 21, wherein the portable computer system is configured to wirelessly determine information from the keyboard when the keyboard is removably coupled to the planar top exterior surface.


Note: the proposed amendment noted have not been officially entered. However, in order to expedite prosecution, the action presented below will be based on the proposed amendment noted above, as discussed in the interview held on 01/22/2021 with Peter Nagle.




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21, 24 and 27-42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lyles et al. (US 2018/0210515).

Regarding claims 21, 29, 35 and 40
Lyles et al. shows the portable computer system comprising: 
	a display portion comprising:
		a display housing (see for example Figs. 1, 2, 4C and 5); and
		a display (14) within the display housing; 
	a base portion (44 and 64) pivotally coupled to the display portion and defining a planar top exterior surface extending to a front edge of the base portion (see for example Figs 1, 2, 4C and 5); and
	a keyboard (18) configured to be removably coupled to the planar top exterior surface and comprising:
		a magnetic alignment component configured to magnetically retain the keyboard to the planar top exterior surface of the base portion (see for example para. 0026); 

		a sensing system configured to detect an actuation of the key (taken to be inherent to the keyboard for identifying which key is pressed, see for example keyboard 18); and
		a first wireless communication system configured to transmit, to a second wireless communication system of the portable computer system, an input signal corresponding to an actuation of the key (see for example para. 0027).  

	

	Regarding claim 24
	Lyles et al. further shows, wherein the sensing system comprises a capacitive key make sensor (see for example para. 0024 and 0030).  

	
	Regarding claim 27
	Lyles et al. further shows, a trackpad region (16) configured to detect gesture inputs from a user (see for example Fig. 1). 

	Regarding claim 28
	Lyles et al. further shows,
	the sensing system is a first sensing system (taken to be the touch sensing or keyboard for sensing the keys entry, (see for example Figs. 4C-7); and
	the base portion further comprises a second sensing system configured to determine whether the keyboard is coupled to the base portion (see for example para. 0030, 0033, 0034 and 0035). 

	
	Regarding claim 30
	Lyles et al. further shows,

	the input device comprises a second portion of the alignment system (see for example para. 0009, 0035, 0038 and 0041). 

	
	Regarding claim 31
	Lyles et al. further shows,
 wherein the alignment system comprises a magnet and a ferromagnetic material (see for example para. 0026). 

	
	Regarding claim 32
	Lyles et al. further shows, wherein the base portion defines:
	a first exterior portion (see for example Figs. 1, 2, 4C and 5); and
	a second exterior portion recessed relative to the first exterior portion (see for example Figs. 1, 2, 4C and 5). 

	Regarding claim 33
	Lyles et al. further shows, wherein the input device is configured to begin responding to the input signals upon detecting that the input device has been removably coupled to the planar top exterior surface of the base portion (see for example Figs. 1, 2, 4C and 5). 

	Regarding claim 34
	Lyles et al. further shows, wherein the input signals are configured to navigate a user interface displayed on the display portion (see for example para. 0026, 0029 and 0030).

	

	Regarding claim 36
	Lyles et al. further shows, a coupling system configured to removably retain the keyboard (18) to the base portion (44).	 

	
	Regarding claim 37
	Lyles et al. further shows, 
		a plurality of magnets (46) in the base portion (see for example Fig. 3) ; and
		a plurality of magnetic (46) elements in the keyboard (see for example Fig. 3); and
	the plurality of magnets and the plurality of magnetic elements are configured to align the keyboard relative to the base portion (see for example Figs. 3, 5 and 9). 

	
	Regarding claim 38
	Lyles et al. further shows, wherein:
	the keyboard comprises a movable keycap (taken to be inherent for detecting or sensing when the key is pressed or touched); and
	the base portion comprises a sensing system configured to detect movement of the movable keycap (taken to be inherent for detecting or sensing when the key is pressed or touched).
 
	
	Regarding claim 39
	Lyles et al. further shows, wherein the keyboard comprises:
	a plurality of keys (see for example keyboard 18); and
	a polymer sheet covering the plurality of keys (see for example para. 0041). 
 
	

	Regarding claim 41
	Lyles et al. further shows, wherein the keyboard is positionable at multiple locations on the planar top exterior surface (see for example para. 0025, 0026 and 0035). 

	Regarding claim 42
	Lyles et al. further shows, wherein the portable computer system is configured to wirelessly determine information from the keyboard when the keyboard is removably coupled to the planar top exterior surface (see for example Fig. 3 and para. 0027).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 23 rejected under 35 U.S.C. 103 as being unpatentable over Lyles et al. (US 2018/0210515) in view of Official notice.

Regarding claim 23
Lyles et al. discloses the invention substantially as claimed, however does not specifically show a flexible cover positioned over the keycap and configured to deform in response to the actuation of the key.

	The examiner take office notice that it is well known to have a deformable cover such as a plastic cover to keys of the keyboard, in order to protect the keys and keyboard from dirt, water, damage etc..

	It would have been obvious for one of ordinary skilled in the art at the time the invention was filed to modify Lyles et al., such that it includes a deformable cover such as a plastic cover to keys of the keyboard, as being well known, in order to protect the keys and keyboard from dirt, water, damage etc..



Claim 25 rejected under 35 U.S.C. 103 as being unpatentable over Lyles et al. (US 2018/0210515) in view of Official notice.

Regarding claim 25
Lyles et al. discloses the invention substantially as claimed, however does not specifically show the base portion comprises a first wireless power transfer system and the keyboard further comprises a second wireless power transfer system configured to inductively couple to the first wireless power transfer system to receive power from the first wireless power transfer system (taken to be wireless induction charging for the keyboard).



	It would have been obvious for one of ordinary skilled in the art at the time the invention was filed to modify Lyles et al., such that it includes a wireless induction charging system from a base unit (which can be any base unit which include a charger, induction touchscreen, computer etc.) to another device (such as a smartphone, smartwatch, stylus or any computer peripheral including a keyboard), as being well known, in order eliminate the need for wired charging and reduce wires and cables which can become a nuisance.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 21, 23-25 and 27-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,871,828 in view of over Lyles et al. (US 2018/0210515)

The patent claims discloses the invention substantially as claimed, however does not specifically show removable magnetic keyboard to be remove from the computing device and attached by magnetic coupling.

As described above, Lyles et al. show it is well known to have a removable magnetic keyboard (18) (see for example Figs. 1-5), in order to have different positioning of the keyboard and enhance user input interface portability.

It would have been obvious for one of ordinary skilled in the art at the time the invention was filed to modify the claims 1-19 of the patent, such that it includes a removable magnetic keyboard, as taught by Lyles et al., in order to have different positioning of the keyboard and enhance user input interface portability.
	

Response to Arguments
Applicant’s arguments with respect to claims 21-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687